The State of




                         Fourth Court of Appeals
                                San Antonio, Texas
                                      August 5, 2015

                                   No. 04-15-00080-CR

                                    Jerry Lee TRIGO,
                                         Appellant

                                            v.

                                THE STATE OF TEXAS,
                                      Appellee

                From the 229th Judicial District Court, Duval County, Texas
                               Trial Court No. 14-CRD-52
                       Honorable Ana Lisa Garza, Judge Presiding


                                     ORDER

       The Motion for Extension of Time to file Appellant’s Withdrawal of Notice of Appeal
has been GRANTED. Time is extended to August 17, 2015.


                                                 _________________________________
                                                 Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of August, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court